






Exhibit 10.4






AMENDMENT
TO THE
SLM CORPORATION DEFERRED COMPENSATION PLAN FOR KEY EMPLOYEES
Effective June 25, 2015


The SLM Corporation Deferred Compensation Plan for Key Employees (the “Plan”),
as established effective May 1, 2014 (and filed as Exhibit 10.42 to the
Company's Annual Report on Form 10-K filed on February 26, 2015) was amended as
of June 25, 2015 by action of the Company's Board of Directors to reflect the
following:
Section 2.1 of the Plan was amended and the term “Committee” was redefined as
follows:
Committee. “Committee” means the SLM Corporation Retirement Committee, or such
other committee whose members may be appointed by and serving at the pleasure of
the management-level Enterprise Risk Committee of the Company.






